.: - "\
AO 199A (Rev. 12/l 1'- EDCA [Fresno]) Order Setting Conditions of Release Page 1 of 3 Pages

 

UNITED STATES DISTRICT Co

forthe §§ gm §

Eastern District of California APR .l 5 20
19

 

c
EAS . U.S,
UNITED sTATEs OF AMERICA, ay TEHN D/sm?'STT§'CT couRT
) \éZ/\FCAL/FQRN,A
V. ) DE V(*U:;I=."'"\
) Case No. 1:19-MJ-82 sAB
ELENA CASTILLo, ) `

 

ORDER SETTING CONDITIONS OF RELEASE
IT IS ORDERED that the defendant’s release is subject to these conditions:
(1) The defendant must not violate federal, state, or local law While on release.
(2) The defendant must cooperate in the collection of a DNA sample if it is authorized by 42 U.S.C. § 14135 a.

(3) The defendant must advise the court or the pretrial services office or supervising officer in Writing before making
any change of residence or telephone number.

(4) The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence that
the court may impose.

The defendant must appear at: United States District Court, 2500 Tulare Street, Fresno, CA 93721

 

Place

 

on April 23, 2019, at 2:00 PM before Magistrate Judge Barbara A. McAuliff`e

 

Date and Time

If blank, defendant will be notified of next appearance

(5) The defendant must sign an Appearance and Compliance Bond, if ordered.

 

 

Ao 1993 '(Rev. og/ds- EDCA [Fresno]) Addicionat conditions omelease (General) Page - of - Pages

CASTILLO, Elena
Dkt. No. 19-0082M-002

ADDITIONAL CONDITIONS OF RELEASE

Upon finding that release by one of the above methods will not by itself reasonably assure the appearance of the defendant and the safety of other
persons and the community, it is FURTHER ORDERED that the release of the defendant is subject to the conditions marked below:

El

lZl

(6) The defendant is placed in the custody of:
Name of person or organization
who agrees (a) to supervise the defendant in accordance with all conditions of release, `(b) to use every effort to assure the appearance of the
defendant at all scheduled court proceedings, and (c) to notify the court immediately in the event the defendant violates any conditions of

release or disappears.

SIGNED:

 

CUSTODIAN
(7) The defendant must:

lZI (a) report on a regular basis to the following agency:
Pretrial Services and comply with their rules and regulations;

El (b) report in person to the Pretrial Services Agency on the first working day following your release from
custody;

|Zl (c) reside at a location approved by the PSO, and not move or be absent from this residence for more than

24 hrs. without prior approval of PSO; travel restricted to the Eastem District of CA, unless otherwise
approved in advance by PSO;

(d) report any contact with law enforcement to your PSO within 24 hours;

(e) maintain or actively seek employment, and provide proof thereof to the PSO, upon request;

(f) not possess, have in your residence, or have access to a tirearm/ammunition, destructive device, or
other dangerous Weapon; additionally, you must provide written proof of divestment of all
firearms/ammunition, currently under your control;

|Zl (g) refrain from excessive use of alcohol, or any use of a narcotic drug or other controlled substance

' without a prescription by a licensed medical practitioner; and you must notify Pretrial Services
immediately of any prescribed medication(s). However, medical marijuana, prescribed and/or
recommended, may not be used;

lZl (h) participate in a program of medical or psychiatric treatment including treatment for drug or alcohol

dependency, as approved by the PSO; you must pay all or part of the costs of the counseling services
based upon your ability to pay, as determined by the PSO;

lZI (i) not apply for or obtain a passport or any other traveling documents during the pendency of this case.

Ell'§ll§l

 

 

//a ar 5a (m,¢t/ iam /¢_e<~)//@

AO 98 (Rev. lZ/l l- EDCA [Fresno l'l/l3]) Appearance and Compliance Bond

Pugc 2

Release of the Bond. The court may order this appearance bond ended at any time. This bond will be satisfied and the

security will be released when either: (l) the defendant is found not guilty on all charges, or (2) the defendant reports to
serve a sentence.

Declarations ‘

Ownership of the Property/Net Worth. I, the defendant- and each surety - declare under penalty of perjury that:

(l) all owners of the property securing this appearance bond are included on the bond;
(2) the property is not subject to claims, except as described above; and

(3) l will not reduce my net worth, sell any property, allow further claims to be made against any property,
or do anything to reduce the value while this Appearance and Compliance Bond is in effect.

Acceptance. l, the defendant ~ and each surety - have read this appearance bond and have either read all the conditions
of release set by the court or had them explained to me. I agree to this Appearance and Compliance Bond.

I, the defendant- and each surety - declare under penalty of perjury that this information is true. (See 28 U.S.C.§ 1746.)

Date: H/§ /C/ £ @¢eaM LQQ/¢Z%

Defena'ant 's signature

 

 

Surety/property owner - printed name Surety/property owner - signature and date

 

Surety./property owner - printed name Surety/properly owner - signature and date

Surety/property owner - printed name Surety/pro rty o ner - signature and date
CLERK F COURT
Date: HZ / § // §

/ \_,`,,/ l _»€.»&.¢_.‘_/ / C)~e»¢-,
Signatur& of Clerk or Deput;( Cierk

 

Approved.

Date: qlrs'll$t (£f /¢;:J`.\

` Jud‘e\s"§l§nature

 

